Citation Nr: 0321263
Decision Date: 08/25/03	Archive Date: 01/21/04

Citation Nr: 0321263	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  03-06 408	)	DATE AUG 25, 2003
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include a depressive disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 until July 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the VA RO in 
Togus, Maine.  In May 2003 the Board remanded the case, 
instructing the RO to, in part, issue another "VCAA 
letter", informing him that requested information and 
evidence must be received within one year from the date of 
the letter.  A question has been raised as to whether this 
instruction is a correct interpretation of 38 U.S.C.A. 
§ 5103(b)(1) (West 2002) and VA's implementing regulation, 
38 C.F.R. § 3.159(b)(1) (2002).


FINDING OF FACT

The May 2003 Board remand mischaracterized the RO's February 
2002 VCAA letter, instructing the RO to provide notice it had 
already provided.  


CONCLUSION OF LAW

The May 2003 Board remand, in suggesting that the VCAA notice 
provided by the RO in February 2002 was erroneous or 
incomplete, may mislead the veteran and thereby violate his 
right to due process; the remand must be vacated.  38 C.F.R. 
§ 20.904(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the course of this appeal, the Veterans Claims 
Assistance Act 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act heightens the 
Department of Veterans Affairs (VA) duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§ 3.159 (2002).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  In this instance, the RO attempted 
to comply with the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 by informing the veteran of 
the evidence and information needed to substantiate his claim 
in a letter dated in February 2002.  The RO advised the 
veteran that if such additional evidence were not received 
within 30 days (in this case until March 11, 2003), his claim 
would be decided on the current record.  Upon subsequent 
review of the case at the Board, it was determined that the 
veteran should be notified further that he must submit 
requested evidence and information within one year of the 
date of the notification letter, referencing Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3rd 
1339 (Fed. Cir. 2003).  The RO was instructed to issue the 
appellant another notice letter, specifically informing him 
that the requested information and/or evidence had to be 
received within one year of the date of the notice letter, 
pursuant to 38 U.S.C.A. § 5103(b).  

The Board notes, however, that the RO's February 2002 letter 
also stated:

If the evidence isn't received within one 
year from the date of this letter, and we 
decide that you are entitled to VA 
benefits, we can only pay you from the 
date we receive the evidence.

The letter is therefore (as to time requirements) a correct 
reflection of 38 C.F.R. § 3.159(b)(1), by which the Board is 
bound.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2002).  As such, the Board's suggestion to the 
contrary would mislead the veteran and deprive him of due 
process if allowed to stand.  Under such circumstances, the 
May 2003 Board remand must be vacated. 38 C.F.R. § 20.904(a) 
(2002).


ORDER

The May 2003 Board remand is VACATED.


                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0309930	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  03-06 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric condition 
claimed as depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine, 
(RO), that denied the veteran's petition to reopen his claim 
of entitlement to service connection for a psychiatric 
condition.


REMAND

Historically, the veteran's original claim of entitlement to 
service connection for depressive disorder, claimed as a 
nervous condition, was denied on the merits by an unappealed 
January 1998 rating decision.  In January 2002, he filed an 
application to reopen his claim, which was denied by an April 
2002 rating decision.

In a March 2003 substantive appeal, VA Form 9, the veteran 
requested a BVA hearing at the RO.  Subsequently, in a letter 
received at the Board in May 2003, the veteran advised 
through his representative that he desires a video conference 
hearing before the Board.  In an attached Memorandum dated in 
May 2003, the veteran waived, through his representative, the 
right to have the additional evidence referred to the agency 
of original jurisdiction for review and preparation of a 
supplemental statement of the case as provided under 
38 C.F.R. § 20.1304 (2002).

Additionally the Board notes that during the course of this 
appeal, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

In this regard, the record reflects that by a letter dated 
February 13, 2002, the RO attempted to comply with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, by informing the veteran of the evidence and 
information needed to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide in obtaining evidence and information on his 
behalf. 

In this letter, the RO also informed the veteran that he 
would be afforded until March 11, 2002, (a period of 30 
days), in which to submit the additional evidence and 
information and that his claim would be decided on the 
current record if the requested evidence and information were 
not received within the days allotted.  The 30-day time limit 
for the submission of additional evidence and information is 
contrary to the provisions of 38 U.S.C.A. § 5103(b) (West 
2002), which provide that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Thus, although the one-year period in which to 
submit the evidence and information requested by the RO has 
expired, the veteran was not properly notified of the time 
limit for the submission of additional evidence and 
information.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following development:

1.	The appellant should be scheduled for 
a "Video Conference" hearing 
following the usual procedures under 
38 U.S.C.A. § 7107 (West Supp. 2002) 
and 38 C.F.R. § 20.704 (2002). 

2.	The RO should issue another letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103(a) 
and specifically informing him that 
the requested information and evidence 
must be received within one year of 
the date of the RO's letter.

3.	The RO should undertake any other 
development it determines is required 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2002).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


